Name: Decision No 1/87 of the EEC-Iceland Joint-Committee of 1 July 1987 altering the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  Europe;  European construction;  executive power and public service
 Date Published: 1987-08-20

 Avis juridique important|21987D0820(03)Decision No 1/87 of the EEC-Iceland Joint-Committee of 1 July 1987 altering the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 236 , 20/08/1987 P. 0006 - 0006DECISION N ° 1/87 OF THE EEC-ICELAND JOINT COMMITTEE of 1 July 1987 altering the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperationTHE EEC-ICELAND JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972,Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, and in particular Article 28 thereof,Whereas the equivalents of the ECU in some national currencies on 1 October 1986 were lower than their equivalents on 1 October 1984; whereas this fact, as a result of the automatic change of base date provided for in Article 8 (4) of Protocol 3, would lead, on the conversion into the national currencies concerned, to a lowering of the effective limits for simplified documentary requirements; whereas, in order to avoid this, the limits expressed in ECU should be raised,HAS DECIDED AS FOLLOWS:Article 11. Article 8 of Protocol 3 as last amended is hereby amended as follows:- in paragraph 1 (b) '4 000 ECU' is replaced by '4 400 ECU',- in paragraph 2, '280 ECU' is replaced by '310 ECU' and '800 ECU' by '880 ECU'.2. In point 1 of Article 1 of Decision N ° 3/86 of the EEC-Iceland Joint Committee '4 000 ECU' is replaced by '4 400 ECU'.Article 2This Decision shall enter into force on 1 May 1987.Done at Brussels, 1 July 1987.For the EEC-Iceland Joint CommitteeThe ChairmanE. BENEDIKTSSON